PER CURIAM.
The final order dismissing appellee Kent Insurance Company as a party defendant on the basis of section 627.7262, Florida Statutes (Supp.1982) (the “non-joinder” statute), is reversed, as was a similar order in Kaminsky v. Travelers Indemnity Co., 443 So.2d 206 (Fla. 3d DCA 1983) upon the authority of VanBibber v. Hartford Accident & Indemnity Insurance Co., 439 So.2d 880 (Fla.1983), since the incident giving rise to this action was alleged to have occurred prior to October 1,1982, the effective date of the statute.
Reversed.